involuntary. He argues that, without evidence in addition to A.R.'s
                    inconsistent testimony, there was insufficient evidence to convict.
                                "When reviewing a criminal conviction for sufficiency of the
                    evidence, this court determines whether any rational trier of fact could
                    have found the essential elements of the crime beyond a reasonable doubt
                    when viewing the evidence in the light most favorable to the prosecution."
                    Brass v. State, 128 Nev., Adv. Op. 68, 291 P.3d 145, 149-50 (2012). "This
                    court will not reweigh the evidence or evaluate the credibility of witnesses
                    because that is the responsibility of the trier of fact."   Clancy v. State, 129
                    Nev., Adv. Op 89, 313 P.3d 226, 231 (2013) (quoting Mitchell v. State, 124
                    Nev. 807, 816, 192 P.3d 721, 727 (2008)).
                                This court has "repeatedly held that the testimony of a sexual
                    assault victim alone is sufficient to uphold a conviction." LaPierre v. State,
                    108 Nev. 528, 531, 836 P.2d 56, 58 (1992). Therefore, in this case, the
                    evidence was sufficient so long as A.R. testified to each count.
                                 Nevertheless, there must be separate, particularized
                    testimony supporting each count. See id. ("[T]he victim must testify with
                    some particularity regarding the incident in order to uphold the charge.").
                    Convictions for sexual abuse and lewdness arising out of the same         set   of
                    acts are impermissibly redundant when there is no testimony as to the
                    specific sequence of events. See Gaxiola v. State, 121 Nev. 638, 652, 119
                    P.3d 1225, 1235 (2005) (reversing lewdness conviction where "it is
                    impossible to determine whether the lewdness was incidental to the sexual
                    assault because the child did not testify regarding the sequence of
                    events"). However, if the testimony shows the completion of an act and
                    the beginning of a different act, interrupted by some (however small)
                    period of time, then the conviction may stand.        Cf. Wright v. State, 106

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    c4e)
                Nev. 647, 650, 799 P.2d 548, 549 (1990) ("The testimony of the victim
                established that between the attempted and completed assaults, Wright
                stopped and waited while a car passed."). In Crowley v. State, this court
                held that the defendant's "actions were not separate and distinct" where
                the defendant's "touching the victim's penis on the outside of his pants
                was a prelude to touching the victim's penis inside his underwear." 120
                Nev. 30, 34, 83 P.3d 282, 285 (2004). The court reasoned that the
                defendant "sought to arouse the victim and create willingness to engage in
                sexual conduct." Id.
                               Here, A.R. testified to at least five distinct incidents of fellatio:
                   •   In her garage;
                   • In her kitchen;
                   •   In Van Horn's car, while he was driving;
                   •   In Van Horn's car while parked at Durango Hills Park;
                   •   In Van Horn's car while parked at another, unspecified location.
                In contrast, the four lewdness counts are not clearly distinguished. A.R.'s
                testimony regarding Van Horn's fondling of her breasts and genitals is
                vague. Her testimony only distinguishes between touching of the breasts
                and genitals. Hence, her testimony justifies two counts, not four. A.R.'s
                statement that the acts occurred multiple times per month is insufficient
                to justify more convictions. See LaPierre, 108 Nev. at 531, 836 P.2d at 58
                (stating that something more than a child's speculation is needed to
                establish the number of incidents that occurred).
                               Because Alt's testimony only reveals two distinct acts of
                lewdness, a rational trier of fact could only convict Van Horn of two
                lewdness counts. We therefore reverse two of the four lewdness
                convictions.

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) I947A
                Van Horn's statements to police
                              The district court did not err by admitting Van Horn's
                statements to police. First, Van Horn argues that his waiver of his
                Miranda rights was not valid because he was hungry and tired, the
                officers were coercive, and he suffered from an anxiety disorder.       See
                Miranda v. Arizona, 384 U.S. 436 (1966). Yet Van Horn's three
                affirmative responses after being Mirandized show that he intelligently,
                knowingly, and voluntarily waived his Miranda rights.
                              Second, Van Horn argues that police detectives violated his
                right to remain silent by questioning him after he said that he did not
                want to talk anymore. But he never unambiguously stated that he did not
                wish to speak any more. Therefore, the district court had substantial
                evidence to conclude that Van Horn did not invoke his right counsel.    See
                Berghuis v. Thompkins,      560 U.S. 370, 382 (2010) (requiring simple,
                unambiguous statement). Likewise, nothing in the record contradicts the
                district court's determination that Van Horn's statements were voluntarily
                made.
                              Third, Van Horn argues that the many omissions in the
                interrogation transcript made the entire statement unreliable and
                inadmissible. Whether a recording is admissible is reviewed for abuse of
                discretion.   United States v. Lane, 514 F.2d 22, 27 (9th Cir. 1975). "A
                recorded conversation is generally admitted unless the unintelligible
                portions are so substantial that the recording as a whole is
                untrustworthy." Id. Courts have held that "a partially unintelligible tape
                is admissible unless the audible portions of the tape are so incomplete the
                tape's relevance is destroyed." People v. Polk, 54 Cal. Rptr. 2d 921, 926
                (Ct. App. 1996). Even if some portions of a recording are inaudible, the

SUPREME COURT
         OF

      NEVADA
                                                     4
(()) 1947A
                audible portions may still be admissible as probative evidence, provided
                that enough of the recording is audible to show that it is on the whole
                trustworthy.     See Lane, 514 F.2d at 27. Furthermore, both sides may
                argue to the judge or jury what the inaudible portions might have
                contained. United States v. Nicholson, 815 F.2d 61, 63 (8th Cir. 1987).
                             Here, parts of the recording are audible, such as Van Horn's
                clear responses when he is asked if he understands his Miranda rights. It
                is true, as Van Horn argues that there are significant omissions. But
                omissions alone do not cast doubt on the overall trustworthiness of a
                transcript or recording. See Lane, 514 F.2d at 27. And the parties were
                free to argue the content of the omissions to the judge and jury.          See
                Nicholson, 815 F.2d at 63. Therefore, the district court did not abuse its
                discretion by admitting statements made during the custodial
                interrogation.
                Prosecutorial misconduct
                             Van Horn argues that prosecutors committed misconduct by
                (1) mentioning that A.R.'s mother paid some of his legal expenses, (2)
                disparaging him in arguments, and (3) violating Brady obligations and
                Nevada law by not informing him of some of A.R.'s contradictory
                testimony.
                               First, Van Horn is incorrect that references to the retention of
                counsel are categorically improper.     See Bruno v. Rushen, 721 F.2d 1193,
                1194 (9th Cir. 1983).
                               Second, the State did not disparage Van Horn by referencing
                his age. The prosecutor was appealing to common experience by arguing
                that an 11-year-old girl would probably not consent to a sexual
                relationship with a 50-year-old man. Jurors may consider life experience

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A
                  and general knowledge in forming their opinions.     Maestas v. State, 128

                  Nev., Adv. Op. 12, 275 P.3d 74, 84 (2012).
                              Finally, the State did not violate Brady v. Maryland, 373 U.S.
                  83, 87 (1963), or Nevada law. Federal courts have held that there is no
                  Brady violation as long as the evidence is disclosed before the defense can
                  no longer use it. See, e.g., Madsen v. Dormire, 137 F.3d 602, 605 (8th Cir.
                  1998). Here, the defense discovered A.R.'s new disclosure during opening
                  arguments and was able to cross-examine A.R. regarding it.
                              NRS 171.1965(1)(a) requires disclosure, at least five days
                  before a preliminary examination, of "written or recorded statements
                  made by a witness or witnesses, or any reports of statements or
                  confessions, or copies thereof, within the possession or custody of the
                  prosecuting attorney." And NRS 174.235(1)(a) requires disclosure, at the
                  request of the defendant, of "written or recorded statements made by a
                  witness the prosecuting attorney intends to call during the case in chief of
                  the State, or copies thereof."
                              In this case, the record does not show a written or recorded
                  statement taken by the prosecution before trial that included A.R.'s
                  expected testimony. If a simple conversation with A.R. revealed more
                  information, the defense could have also interviewed her. But a simple
                  conversation is not a "written or recorded statement[ ]." NRS
                  174.235(1)(a). Therefore, the State did not violate NRS 174.235(1)(a) or
                  NRS 171.1965(1)(a).




SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    ea
                Van Horn's other arguments
                               We conclude that Van Horn's other arguments lack merit.
                Van Horn argues that the justice court should have continued the
                preliminary hearing for further competency proceedings because defense
                counsel was unable to communicate with Van Horn. The court did not
                abuse its discretion in denying Van Horn's request. He did not show
                changed circumstances or new evidence, and the justice court applied the
                correct legal standard when it noted that the circumstances of Van Horn's
                competency had not changed.       See People v. Huggins, 131 P.3d 995, 1028
                (Cal. 2006).
                               We reject Van Horn's argument that the district court abused
                its discretion by giving improper jury instructions. Sexual seduction is not
                a lesser-included offense of sexual assault because the elements of each
                crime are different. See Smith v. State, 120 Nev. 944, 946, 102 P.3d 569,
                571 (2004). Thus, Van Horn was not entitled to a jury instruction on
                sexual seduction. In addition, the court correctly instructed the jury that
                consent is not a defense to lewdness. See State v. Koseck, 113 Nev. 477,
                479, 936 P.2d 836, 838 (1997) (stating that lewdness "is a felony even if
                the sex was consensual"). Finally, the district court did not err by refusing
                to give Van Horn's proposed instruction on two reasonable interpretations
                of the evidence because the court had properly instructed the jury on
                reasonable doubt. See Hooper v. State, 95 Nev. 924, 927, 604 P.2d 115, 117
                (1979).
                               The district court also did not err when it refused Van Horn's
                motion to ban the use of the term "victim" during trial. Just as when the
                term is used in Nevada statutes, see NRS 50.090, the term "victim" simply
                helped define sexual assault and lewdness in general terms. See Server v.

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 194Th
                    Mizell, 902 F.2d 611, 615 (7th Cir. 1990) ("The wording of the instructions
                    merely posits that if an act of sexual conduct or sexual penetration
                    occurred, it must have been perpetrated on a victim.").
                                Van Horn argues that the district court erred by preventing
                    him from asking the interrogating officer whether Van Horn had told the
                    officer that he had been held in a police car, with the windows up, before
                    questioning. The question asked for hearsay because defense sought to
                    prove that Van Horn was actually held in a police car. And the statement
                    does not qualify for the mental state exception because whether Van Horn
                    told the interrogating officer that he had been in a police car is a
                    recollection explaining a mental state (i.e., why he felt tired or hungry),
                    not a statement of his current mental state.       See Wagner v. Cnty. of
                    Maricopa, 747 F.3d 1048, 1052-53 (9th Cir. 2013). Therefore, the district
                    court did not abuse its discretion by excluding the hearsay statement.
                                The district court did not commit plain error by admitting
                    photographs of A.R. and Van Horn. It is not plain from the record, and
                    Van Horn does not explain, how the photographs were inflammatory,
                    especially considering that the jury observed A.R. and Van Horn during
                    trial. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is
                    appellant's responsibility to present relevant authority and cogent
                    argument; issues not so presented need not be addressed by this court.").
                                Van Horn argues that the district court abused its discretion
                    by overruling the defense objections to (1) A.R.'s testimony that she
                    performed fellatio on Van Horn to prevent him from leaving her mother
                    and (2) the prosecution mentioning A.R.'s statement that she comforted
                    her mother when her mother was upset with Van Horn. But this evidence
                    and argument was introduced to show Alt's motive to perform fellatio,

SUPREME COURT
        OF
     NEVADA
                                                          8
(0) 1947A    ser,
                 not to show that Van Horn was guilty of sexual assault. Further, Van
                 Horn does not explain the connection between one who would leave a
                 relationship and the character of one who sexually assaults children. We
                 conclude that the district court did not abuse its discretion by admitting
                 the evidence. See Mclellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109
                 (2008) (stating that a district court's decision to admit or exclude evidence
                 is reviewed for an abuse of discretion).
                             As for cumulative error, we have concluded that there was
                 insufficient evidence to support two of the four lewdness convictions. Van
                 Horn did not show that any other errors affected trial so as to cast doubt
                 on his other convictions. Thus, there is no cumulative error affecting his
                 remaining convictions. Accordingly, we
                             ORDER the judgment of the district court REVERSED IN
                 PART as to two lewdness counts AND AFFIRMED in all other respects
                 AND REMAND this matter for the entry of an amended judgment of
                 conviction consistent with this order.




                                                          Wt_
                                                      Parraguirre


                                                                                     J.
                                                      Douglas



                                                      C11ry




SUPREME COURT
        OF
     NEVADA
                                                          9
(0) 1947A    e
                  cc: Hon. Douglas W. Herndon, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   10
(0) 1947A    e•